 In the Matter of AMERICANTYPE FOUNDERS,INCORPORATEDandINTER=NATIONAL ASSOCIATION OF MACHINISTS, LODGE 315Case No. R-5742.-Decided' September 4, 1943Mr. Cyril W., O'Gorman,for the Board.Mr. George C. Willis,of Elizabeth, N. J., for the Company.Isserman, Isserman & Kapelsohn,byMr.Morris Isserman,ofNewark, N. J., for the I. A. M.Mr. Robert H. Allen,of Jersey City, N. J., for the Independent.Mr. Joseph E. Gubbins,of'counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Association of Machinists,Lodge 315, unaffiliated, herein called the I. A. M., alleging that aquestion affecting commerce had arisen concerning the representationof employees of American Type Founders, Incorporated, Elizabeth,New Jersey, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeMortimer Reimer, Trial Examiner. Said hearing was held at Eliza-beth, New Jersey, on July 23, 1943. The Company, the I. A. M., andType Workers Union, Local No. 18908, unaffiliated, herein called theIndependent, appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.The parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAmerican Type Founders, Incorporated, is a New Jersey corporationwith its main office and plant at Elizabeth, New Jersey, where it is52 N. L. R. B., No. 61.410 'AMERICAN TYPE FOUNDERS, INCORPORATED411,engaged in the manufacture of war material and, commercial products.Tor the first 6 months of 1943, the Company purchased for use at theElizabeth plant, raw materials valued' in excess of $1,000,000, approxi-mately 80 percent of which was shipped to the plant in question frompoints outside the State of New Jersey.During the same period, theCompany sold finished products manufactured at said plant, amount-ing in value in excess of $1,000,000, approximately 85 percent of whichwas shipped to points outside the State of New Jersey.H. THE ORGANIZATIONS INVOLVEDand Type 'Workers Union, Local No. 18908, unaffiliated, are labororganizations admitting to membership employees of the company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about April 26, 1943, the I. A. M. notified the Company thatit represented all the employees in Department 21 at the Company'splant in Elizabeth, and requested recognition as the exclusive bargain-ing representative of such employees.On or about May 10, 1943, theCompany advised the I. A. M. that since the employees in question werecovered by a contract between the Company and the Independent andbecause the I. A. M. had not been certified as the bargaining representa-tive of said employees, it could not grant such request.On April 24, 1942, the Independent executed a contract with theCompany covering all the employees of the foundry division, of whichDepartment 21 is a part.Under the terms of the contract, it was to"remainin full force and effect until cancelled by either party on'thirty days' written notice to the other party after one year from thedate hereof."Neither party has served upon the other a notice ofdesire to cancel the contract or change its terms and the Independentconsiders the contract to be in full force and effect. Inasmuch as theoriginal termof the contract ,has expired and the contract is nowterminable at any time upon 30 days' written notice, we find that thecontract with the Independent is no bar to this proceeding.A statement of the Regional Director, introduced in evidence atthe hearing, indicates that the I. A. M. represents a substantial num-ber of employees in the unit alleged in the petition as appropriate,'The Regional Director's statement shows that the I. A. M. submitted 10 authorizationcards, all of which bear names of persons whose names appear on the Company's pay roll ofJune 2, 1943, for Department 21 ; there are 11 employees in Department 21. Nine of thecards are dated May 1943, and 1 Is undated.The parties stipulated at the hearing thatnone,of the employees in Department 21 had been members of the Independent for at least6 months prior to the hearing.The Regional Director's statement also shows that theIndependent stated that none of the employees in question have authorized it to repre-sent them at the present time.The'Independent relies upon its contract with the Com-pany to establish its interest in the proceeding. 412DECISIONSOF NATION1ALLABOR RELATIONS BOARDWe find thata question affecting commerce has arisen concerningthe representationof employeesof the Company withinthe meaningof Section9 (c) and Section 2 (6) and(7) of the National LaborRelations Act.IV. THE APPROPRIATEUNIT;THE DETERMINATION OF REPRESENTATIVESThe I. A. M. seeks to represent the employees, of Department 21,comprised of three mould makers, one mould setter, six maintenancemachinists, and one electrician, and to include such employees underthe terms of an existing contract between the Company and theI.A. M. which covers hourly rated production and maintenance em-ployees and toolroom employees in the Company's Kelley press divi-sion.The Independent contends that the employees in Department21 should remain a part of the unit of foundry employees presentlycovered by its contract with the Company.The Company's plant is divided into two units, the Kelley pressdivision or machinery division, which is devoted exclusively to. the.manufacture of war materials, and the foundry division, which pro-duces type and replacement parts.The mould makers and mouldsetter in Department 21 perform skilled work on moulds used in themanufacture of type in the foundry.The maintenance machinistsservice and repair machines in both the foundry division and theKelley press division.The employees of Department' 21 are listedon the foundry division pay roll, and a majority of their time isspent in performing duties for the foundry division.However, be-cause of physical limitations and in order to avoid unnecessary dupli-cation of tools and machines the maintenance machinists in Depart-ment 21 do considerable work and spend most of their time in thetoolroom which is geographically located in the Kelley press division.While thus engaged in work in the toolroom the maintenance ma-chinists work with tool and die makers in'the Kelley press division,use or interchange tools with them, and associate with employees ofthe - Kelley press division. 'The -maintenance machinists in Depart-ment 21, at the conclusion of their 8-hour day of work for the foundrydivision, continue to work, in the same toolroom, for the Kelley pressdivision.Although the kind of work that they -perform for theKelley press division is different, they continue to use many of thesame tools and to associate, as during the first 8 hours of their work-day, with the employees in the Kelley press division. Some of theemployees' of Department 21, during the course of a month, spend ' asubstantial portion of their regular working time performing duties AMERICAN TYPE FOUNDERS, INCORPORATED413for the Kelley press division.'The employees in Department 21participated in the negotiation of the Independent contract with theCompany in April 1942, and shared in a general wage increase grantedto the foundry employees pursuant to such contract.On other oc-casions the employees in Department 21 have received wage increasesas the result of wage adjustments secured by the I. A. M. for em-ployees in the Kelley press division.None of the employees in Department 21 are production employees;all of them make or maintain the implement's of production used ineither the type foundry or the Kelley press division.As membersof a separate and distinct service department, they have a communityof interest among themselves.We are of the opinion that theyshould continue to be grouped together for the purposes of collectivebargaining, although we do not find that they alone constitute aseparate appropriate unit.Four of these 11 employees, the mouldmen, are peculiarly related by function to the operations of the typefoundry; but the maintenance machinists, a majority of the employeesin the department, are closely associated in respect to skill and thelocale of their work, to employees in the Kelley press division.Func-tionally, the maintenance machinists are concerned with both thefoundry and Kelley press division operations.As we noted above,the employees in Department 21 have received benefits as the result,of collective bargaining conducted both by the Independent on be-half of the foundry employees, and by the I. A. M. on behalf of theKelley press division employees.Under the circumstances, we areof the opinion that the employees in Department 21, as a group, may'appropriately either remain a part of the unit of foundry employees,or be added to the unit of Kelley press division employees.We shallpermit the preference of the Department 21 employees to determinein which of the two existing units they shall be included. In viewof the absence of any question concerning representation among therest of the Company's employees, we shall direct an election onlyamong the employees of Department 21, wherein a question concern-ing representation has arisen.If the employees in this voting groupselect the I. A. M., they will have thereby indicated their desire tobe included in a unit with the production and maintenance employeesin the Kelley press division and will be part of such unit. If, how-ever, these employees choose the Independent as their bargainingrepresentative, they shall continue to be part of the unit of foundryemployees.2Department 21 has a regular foreman who reports to the superintendent of the foundry,but the Department 21 employees are supervised by the foreman of the toolroom in theKelley press division during periods when they are performing work for that division. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall, accordingly, direct that the question concerning, repre-sentation which has arisen be resolved by an election by secret ballotamong. the employees of Department 21, exclusive of supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status, of, employees, or effectivelyrecommend such action, who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the%Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American TypeFounders, Incorporated, Elizabeth, New Jersey, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Second Region,acting in this matter as agent for the National Labor Relations Board,and. subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees in Department 21 of the Com-pany's foundry division, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees or effectively recommend suchaction, and any who have since quit or been discharged for cause, todetermine whether they desire to be represented by InternationalAssociation of Machinists, Lodge 315, unaffiliated, or by Type Work-ers Union, Local No. 18908, unaffiliated, for the purposes of collectivebargaining, or by neither.CHAIRMAN MILLis took no part in the consideration of the aboyeDecision and Direction of Election.